Title: To George Washington from Brigadier General Anthony Wayne, 1 December 1777
From: Wayne, Anthony
To: Washington, George



Sir
Camp at White Mash [Pa.] 1st Decr 1777

The procuring good and easy Winter Quarters for the Troops under your Excellencies Command—and Covering the Country from the Depredations of the Enemy as far as Possible without too much fatigue to the Army—are Objects of the first Consequence, & to which too much Attention can not be paid.
A Chain of Cantonments has been proposed (and Supported with very plausible Arguments) from Lancaster to Reading and the Intermediate Villages between them, to which Cantonments I can’t agree for the following Reasons.
Because by taking Quarters at the Distance of Sixty Miles West of Philadelphia, you at once give up to the Enemy all the Delaware State, the Eastern shore of Maryland, the Counties of Phila. Bucks and Chester.
Because by this access of fine Country the Enemy will be enabled to draw Supplies, not only for the Winter—but to lay up Stores for the next Campaign—to Vittual their Transports—carry Genl Burgoyne’s Army to Great Brittain—and perhaps bring out an Equal Number to Re enforce Genl Howe early in the Spring.
Because the Sick and feeble of the Army in the Respective Hospitals will in a great Measure be left between the Enemy and us—Otherwise Intermixed with the healthy Troops—and Subject them to the same Disorders that the Sick may be Infected with Because you Cannot in these Villages procure cover for more than one third of your Effective’s without casting to the Mercy of Weather and Howling Wilderness—those families who flew before the Enemy to these very places for Shelter—giving up ease & Affluence, for Liberty and protection.
Because other States are Subject to Invasion—who will Naturally Conclude if these are given up to Distruction—that it may be their case next, and will thereby be Detered from giving that aid, which they Otherwise would Afford—least they should first Irritate, & Afterwards be left to the Mercy of a more than Savage foe.

Because the Eyes of the World are upon us—and we have given the Country some Ground to expect, some protection since the Junction of so great a part of the Northern Army.
For these Reasons I am positively against taking Quarters at the places before Mentioned—but would propose making good our Quarters in a Position that will at once Afford cover to the Country and Enable you to draw supplies for your Army—from the Vicinity of the Enemy—in doing of which you will not only Distress them—but save for the use of the Campaign those Stores which you would be necessitated to expend if Quartered at the Distance of Sixty Miles from the Delaware River.
You will also leave such Houses as can be procured in that Country to be Converted into Hospitals for the use of the Sick and Convalescents—to which the feeble of the Army may be Collected & Commissioned Officers sent (in Proportion to the number of the sick) to Superentend them—who will not only preserve Order but Introduce Discipline amongst the Convalescents, by Obliging them to Appear clean on the parade and Manoeuvre them whenever the Weather will permit, which will be more Conducive to their health and be a means of saving more live’s than the whole powers of the Materia Medica—they will also afford protection to our Stores by Detering any small party from Attempting their Destruction.
For these Reasons, and to Sweeten the tempers of those Officers that at present may be a little Sowered as well as for the ease and Conveniency of Others—I am Induced to meet those Gentlemen in Sentement—wh⟨ich⟩ are for Quartering the Army at Willmington & in it’s Vicinity—which with the aid of some Hut⟨s⟩ will afford Cover Sufficient.
The position is such as to give the Enemy the Greatest Annoyance—with the least fatigue to your own Troops.
Your Excellencies own good Judgment will point out the proper Measures necessary to guard against the Surprise which some Gentlemen Effect so much to dread—I can only asure your Excellency that whatever Position you may think most proper I shall always be ready to Acquiesce with, & to serve you with the best Service of Your Most Obt and very Hume Sert

Anty Wayne

